UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

KEVIN ADLER,

                 Plaintiff,

        -v-                                                           No. 16 CV 1635-LTS-GWG

SOLAR POWER, INC., et al.,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER


                 Before the Court is Defendants’ Letter Motion to Seal Documents (Docket Entry

No. 156) that were previously submitted under seal to the Court without leave in connection with

Defendants’ motion for reconsideration (Docket Entry No. 150), as well as Plaintiff’s letter in

opposition. (Docket Entry No. 157.) Defendants request that the documents referenced in

paragraph two of their motion for reconsideration – the Peng Declaration and Exhibits which

were required to be filed in unredacted form by the Court’s August 7, 2019, order (Docket Entry

No. 153) – be sealed in their entirety because they were submitted and considered in connection

with pre-judgment attachment rather than the Court’s determination of the underlying merits of

the action, and because they contain financial records of third parties as well as confidential

agreements and settlement agreements between Defendants and third parties not before the

Court. (Docket Entry No. 156.)

                 The public has a “general right to inspect and copy public records and documents,

including judicial records and documents.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598

(1978) (footnotes omitted). The weight given to the presumption of public access is determined



ATTCHMNT SEAL ORD.DOCX                                     VERSION AUGUST 22, 2019                1
by reference to “the role of the material at issue in the exercise of Article III judicial power and

the resultant value of such information to those monitoring the federal courts.” United States v.

Amodeo, 71 F.3d 1044, 1049 (2d Cir.1995) (“Amodeo II”). Once determined, the weight of the

presumption is balanced against competing interests, which “include but are not limited to ‘the

danger of impairing law enforcement or judicial efficiency’ and ‘the privacy interests of those

resisting disclosure.’” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006)

(quoting Amodeo II, 71 F.3d at 1049). The competing “privacy interests of innocent third parties

. . . should weigh heavily in a court’s balancing equation,” S.E.C. v. TheStreet.Com, 273 F.3d

222, 232 (2d Cir. 2001), particularly when the “[f]inancial records of a wholly owned business”

are at issue. Amodeo, 71 F.3d at 1051. The Court must also weigh the public’s interest in

settlement of litigation against the presumption of access. See United States v. Glens Falls

Newspapers, Inc., 160 F.3d 853, 857 (2d Cir. 1998).

               In addition to the common law right of access, the public has a First Amendment

right of access to judicial documents, a right that is “stronger” than the common law right. U.S.

v. Erie Cnty., N.Y., 763 F.3d 235, 239 (2d Cir. 2014). Determining whether the First

Amendment right of access attaches requires considering “(a) whether the documents ‘have

historically been open to the press and general public’ (experience) and (b) whether ‘public

access plays a significant positive role in the functioning of the particular process in question’

(logic).” Id. (quoting Lugosch, 435 F.3d at 120.) If the First Amendment right of access

attaches, documents “may be sealed only if specific, on the record findings are made

demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve

that interest.” Erie, 763 F.3d at 239 (internal modifications omitted).




ATTCHMNT SEAL ORD.DOCX                             VERSION AUGUST 22, 2019                             2
               The Defendants’ motion to seal is granted as to each of the Exhibits to the Peng

Declaration but is denied as to the Peng Declaration. That Declaration presents summary

information regarding Defendants’ financial status that was the basis of Defendants’ request for

relief from the Court, and does not present detailed information regarding third party finances or

agreements. The presumption of access is overcome with respect to the Exhibits, which detail

transactions in financial accounts and include confidential agreements and settlement agreements

with third parties, but is not overcome as to the content of the Peng Declaration.

               Accordingly, the sealed filing of Exhibits to the Peng Declaration will be

continued and the unredacted Peng Declaration will remain on the public docket.

               This Order resolves Docket Entry No. 156.


       SO ORDERED.

Dated: New York, New York
       August 22, 2019



                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




ATTCHMNT SEAL ORD.DOCX                           VERSION AUGUST 22, 2019                             3
